Citation Nr: 1630929	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  13-28 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for spindle cell sarcoma.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel







INTRODUCTION

The Veteran has active duty service from January 1968 to November 1970, to include service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this appeal in June 2015.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era, and he is presumed to have been exposed to herbicide agents during his active duty service.

2.  The probative, competent evidence demonstrates that the Veteran's spindle cell sarcoma is related to his herbicide exposure during service.  


CONCLUSION OF LAW

The criteria for service connection for spindle cell sarcoma have been met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disease or illness manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that he has spindle cell sarcoma as a result of exposure to herbicides during active duty.  As an initial matter, the record indicates that the Veteran has been diagnosed with spindle cell sarcoma.  Therefore, the requirement for a current disability has been met.   

A veteran who, during active military, naval, or air service, served in Vietnam for any period of time beginning on April 1, 1968, and ending on August 31, 1971, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including soft tissue sarcomas, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  These diseases must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

With respect to an in-service event or injury, there is no evidence that the Veteran had any diagnosis of, or treatment for, spindle cell sarcoma during active duty service or within one year of separation from service.  However, his service personnel records show that he served in the Republic of Vietnam during his active duty service tenure from January 1968 to November 1970; therefore he is presumed to have been exposed to certain herbicide agents.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

There are conflicting opinions as to whether the Veteran's spindle cell sarcoma is classified as a soft tissue sarcoma that is entitled to presumptive service connection.  In January 2010 the Veteran underwent VA examination in connection with his claim, and at the time the Veteran related that he had a radical resection of his malignant spindle cell neoplasm of skin and subcutaneous tissue in late 2005.  During the VA examination he was diagnosed with spindle cell sarcoma of the skin and muscle, and the VA examiner noted that soft tissue sarcomas are considered presumptive diseases on the Agent Orange list.  

In September 2010 the Veteran's treating physician submitted a study relating soft tissue sarcomas to Agent Orange exposure, and the physician also submitted an opinion diagnosing the Veteran with a soft tissue sarcoma, and indicating that VA databases would verify the Veteran's time in country and exposure to Agent Orange.  The treating physician also submitted another letter in July 2011 referencing studies showing the presumption of service connection for some soft tissue sarcomas in veterans related to their exposure to Agent Orange.  The treating physician again definitively diagnosed the Veteran with a soft tissue sarcoma.  In July 2013 the Veteran's treating physician submitted a similar opinion.

In December 2013 the Veteran's file was reviewed by a VA medical examiner, and at the time the VA examiner noted that the Veteran's exposure to herbicides was conceded, and that the Veteran had been diagnosed with spindle cell sarcoma.  However, the VA examiner explained that spindle cell was a morphologic description rather than a classification, and that the Veteran's spindle cell sarcoma could be any of 11 types of malignant spindle cell sarcomas, 5 of which are soft tissue sarcomas.  According to the examiner there was an inability to distinguish between the 11 types of malignant spindle cell sarcomas and that further classification was not scientifically possible.  As 5 out of 11 is less than 50 percent, the examiner reasoned that it was less likely than not that the Veteran's spindle cell sarcoma was one of the soft tissue sarcomas in the legal list or that it was caused by or related to Agent Orange.  

After reviewing the medical nexus opinions, the Board affords limited weight to the January 2010 and December 2013 VA examiner's opinions, as both opinions lacked sufficient rationale.  The January 2010 VA examiner diagnosed the Veteran with a spindle cell sarcoma and indicated that soft tissue sarcomas were entitled to presumptive service connection, but did not indicate that the Veteran had a soft tissue sarcoma, or whether he was entitled to service connection.  The December 2013 VA examiner indicated that it was statistically less likely than not that the Veteran's spindle cell sarcoma was a soft tissue sarcoma entitled to presumptive service connection.  However, the Board notes that the VA examiner recognized that the spindle cell sarcoma could be a soft tissue sarcoma but that it was not scientifically possible to further classify the sarcoma.  The statistical opinion was based solely on a comparison of the number of possible types of sarcoma the Veteran may have had and the number of those that are soft tissue sarcomas.  There was no analysis of the prevalence of each type of sarcoma generally.  As such, the opinion warrants limited weight.  

In contrast, the Board affords significant weight to the treating physician's opinions that the Veteran has a soft tissue sarcoma and that soft tissue sarcomas are related to Agent Orange exposure.  In making this opinion, the treating physician provided a copy of a study discussing the relationship between soft tissue sarcomas and Agent Orange exposure.  Moreover, the treating physician has maintained in three separate opinions that the Veteran has a soft tissue sarcoma related to Agent Orange exposure given his service in Vietnam.  The Board notes that the treating physician is also a Board certified cancer specialist, whereas the VA examiners held titles of physician's assistant and doctor of osteopathy.  Moreover, the treating physician based his findings on a several year treatment relationship with the Veteran.  Given these factors, the Board affords the treating physician's opinions significant weight.  See Owens v. Brown, 7 Vet. App. 467 (1993) (stating VA is free to favor one medical opinion over another provided there is an adequate basis for doing so).  

Accordingly, resolving any doubt in the Veteran's favor, the Board finds that the evidence establishes that the Veteran's spindle cell sarcoma is related to herbicide exposure during active duty service.  On this basis, service connection for spindle cell sarcoma is granted.  


ORDER

Entitlement to service connection for spindle cell sarcoma is granted.  




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


